Terral, J.,
delivered the opinion of the court.
The Hattiesburg Compress Company, a corporation, doing a compress and warehouse business at Hattiesburg, during the cotton season of 1897 — ’98 received of A. S. Johnson, a cotton broker at Meridian, Mississippi, a large quantity of cotton in bales all of which it delivered to Johnson during that season, *733except twenty-six bales, which, by some misfortune, were lost. It was well known in the spring and summer of 1898 to Johnson and to the compress company that twenty-six bales of said cotton were missing, and conferences were then had between Johnson and the president of the compress company in relation to their-loss, and the company requested Johnson to wait upon it until it could trace up the cotton, and this delay was tacitly agreed to. About three years thereafter Johnson brought this suit, and demanded as damages the price of the cotton at that time, which was about twice the price of cotton at the time of the loss in 1898. We think, upon the evidence, Johnson was entitled to recover ; but that he should recover the value of the cotton at the time of the loss, to-wit, in the spring or summer of 1898, with 6 per cent, interest thereon, etc. In trover the value of the property at the time of the conversion is ordinarily the measure of the damages. 2 Greenl. on Ev., sec. 276. We think the ordinary rule should be applied here. If Johnson recovers his twenty-six bales of cotton at its value in 1898, when its loss by the compress company became certainly known, and when, according to the evidence, the price of cotton was not more than If cents per pound, with 6 per cent, interest thereon to the date of the judgment, he will have secured all to which he is justly entitled. This general rule of damages is departed from in cases of malice, fraud, oppression, or wilful wrong, but it covers the full measure of justice in cases like the one before us.

For the error in giving excess damages, the judgment is re - versed, and the ease remanded.